Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-20-00110-CR

                                             Juan CERDA,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016CR9972-W1
                           Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 25, 2020

DISMISSED FOR LACK OF JURISDICTION

           In the trial court, appellant filed a pro se application for post-conviction writ of habeas

corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure, attacking his felony

conviction in 2016-CR-9972-W1 for which he was sentenced to seven years’ imprisonment. When

his application was denied by the trial court, he filed a notice of appeal seeking review by this

court. The courts of appeals, however, have no jurisdiction over felony post-conviction writs of

habeas corpus. See Ex parte Beard, 494 S.W.3d 315, 315-16 (Tex. App.—Waco 2015, no pet.).
                                                                                     04-20-00110-CR


Post-conviction writs of habeas corpus must be filed in the court of conviction, but made returnable

to the Texas Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3.

       We therefore ordered appellant to show cause why this appeal should not be dismissed for

lack of jurisdiction. In his response, appellant concedes this court lacks jurisdiction over this

appeal. We dismiss this appeal for lack of jurisdiction.

                                                  PER CURIAM

Do not publish




                                                -2-